Abatement Order filed February 6, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01054-CR
                                 ____________

                EX PARTE PATRICIA LORRAINE HOPSON


            On Appeal from the County Criminal Court at Law No. 10
                              Harris County, Texas
                         Trial Court Cause No. 1904028


                            ABATEMENT ORDER

      This is an appeal from the denial of an application for writ of habeas corpus.
The trial court certified that appellant, who is pro se, has the right to appeal. The
reporter’s record in this case was due December 4, 2013, but it was not filed and
no motion for extension of time was filed. See Tex. R. App. P. 35.1. On December
23, 2013, this court ordered Bonnie Rodriquez, the official court reporter, to file
the record within 10 days. No response was filed.

      On January 15, 2014, this court again ordered Bonnie Rodriquez to file the
record within 10 days, and the order instructed the court reporter that if the record
was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed
with the court. No request for an extension of time, notice that no record was
reported, notice of non-payment, or any other response has been filed.

       The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the court
reporter has not responded to this court’s orders to file the reporter’s record, we
issue the following order:

       We direct the judge of the County Criminal Court at Law No. 10 to
conduct a hearing at which the court reporter, appellant and/or appellant’s counsel,
if any, and appellee’s counsel shall participate (a) to determine the reason for
failure to file the record; (b) to establish a date certain when the reporter’s record
will be filed, and (c) to make findings as to whether the court reporter should be
held in contempt of court for failing to file the reporter’s record timely as ordered.
We order the court to prepare a record, in the form of a reporter’s record, of the
hearing. The judge shall make findings of fact and conclusions of law, and shall
order the trial clerk to forward to this court a supplemental clerk’s record
containing the findings and conclusions. The hearing record and supplemental
clerk’s record shall be filed with the clerk of this court within 30 days of the date
of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files
the record prior to the date set for the hearing, the appeal will be reinstated
and the trial court need not hold a hearing.

                                   PER CURIAM



                                          2